Case 1:21-cv-00479-DCJ-JPM Document 21 Filed 08/05/21 Page 1 of 2 PageID #: 73




                                                                                   a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION


AVERY SHAWN ESKEW #25288,                        CIVIL DOCKET NO. 1:21-CV-00479
Plaintiff                                                                SEC P

VERSUS                                                 JUDGE DAVID C. JOSEPH

RAPIDES PARISH SHERIFFS                   MAGISTRATE JUDGE PEREZ-MONTES
OFFICE ET AL,
Defendants


                                         ORDER

      Before the Court is a Motion for an extension of time (ECF No. 15) and a Motion

to appoint a law student (ECF No. 16) to assist pro se Plaintiff Avery Shawn Eskew

(“Eskew”) in his civil rights lawsuit.

      Eskew does not state what deadline he seeks to extend. The only deadline

pending at the time Eskew’s motion was filed was one established by an Order for

Eskew to amend his Complaint. The Amended Complaint was filed the same day as

the motion for extension. Because there were no other deadlines pending at the time

and Eskew complied with the Order to amend, his Motion for extension is moot.

      Additionally, Eskew is not entitled to the appointment of an attorney or law

student to help him with his case. Civil litigants do not have an automatic right to

appointed counsel. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007);

Jackson v. Cain, F.2d 1235, 1242 (5th Cir.1989). Nor is there a “free-standing right

to a law library or legal assistance.” Lewis v. Casey, 116 S. Ct. 2174, 2180 (1996).


                                           1
Case 1:21-cv-00479-DCJ-JPM Document 21 Filed 08/05/21 Page 2 of 2 PageID #: 74




Eskew has not presented any exceptional circumstances that would warrant the

appointment of counsel. See 28 U.S.C. § 1915(e)(1); Cupit v. Jones, 835 F.2d 82, 86

(5th Cir. 1987).

      Accordingly, IT IS ORDERED that Eskew’s Motion for extension of time (ECF

No. 15) is DENIED AS MOOT, and Eskew’s Motion for appointment of counsel (ECF

No. 16) is DENIED.

      SIGNED on Thursday, August 5, 2021.


                                        _______________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                        2
